DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/21 has been entered.
 Information Disclosure Statement
The information disclosure statement filed on 12/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Applicant’s amendments with respect to claims filed on 09/22/2017 have been entered.  Claims 1-13 and 21-38 remain pending in this application and are in condition for allowance.  
Response to Arguments
Applicant’s arguments, see remarks, filed 12/10/2021, with respect to the rejection of the claims under 35 U.S.C. §102(a)(1) have been fully considered and are persuasive.  
Examiner’s Statement of Reason for Allowance
Claims 1-13 and 21-38 are allowed.  The following is an examiner’s statement of reasons 1, 21, 26, 31 and 38 the prior art of record does not teach or otherwise render obvious in combination with all claim limitations:
“based at least in part on the operation of the medicant delivery device in the training mode, cause generation of an error correction operational model, the generation of the error correction operational model comprising a dynamic determination of an identity of one or more of a plurality of candidate parameters that relate to physiologic data measurable by the physiologic parameter sensor apparatus, the dynamic determination based at least on a machine learning algorithm; and (iii) subsequent to generation of the error correction operational model, cause operation of the medicant delivery device in an operational mode” of claim 1;
“a storage apparatus in data communication with the processing apparatus, the storage apparatus comprising instructions configured to, when executed by the processing apparatus, cause the medicant dosing apparatus to: (i) receive data relating to operation of the medicant delivery device in a training mode; (ii) cause generation of an error correction operational model based at least in part on the received data; (iii) cause receipt of sensor data generated by the sensor apparatus; (iv) utilize the sensor data and the error correction operation model to estimate one or more unmodeled errors associated with delivery of the medicant, and produce at least one compensation for the estimated one or more unmodeled errors” of claim 21;
“a storage apparatus in data communication with the processing apparatus, the storage apparatus comprising at least one computer program having a plurality of instructions configured to, when executed by the processing apparatus, cause the medicant dosing apparatus to at least: (i) generate data relating to an error correction operational model, the generation of the data based at least in part on operation of the medicant delivery device in a medicant delivery device training mode; (ii) cause operation of the sensor apparatus in a sensor training mode, the sensor training mode comprising (a) an identification of model parameter data acquirable by the sensor apparatus, (b) an evaluation of at least a portion of the identified model parameter data, and (c) a selection of at least one model parameter based at least on the evaluation meeting at least one prescribed criterion; (iii) based at least in part on the operation of the sensor apparatus in the sensor training mode, cause generation of a sensor error correction operational model; and (iv) cause application of the error correction operational model to at least a portion of current sensor signal data, the application of the error correction operational model enabling predictive correction of one or more sensor errors associated with the selected at least one model parameter” of claim 26;
“the storage apparatus comprising at least one computer program which is configured to, when executed by the data processing apparatus, cause the medicant dosing apparatus to: collect first data generated by the physiologic parameter sensor when in a sensor training mode; based at least on the collected data, cause generation of a sensor operational model, the sensor operational model based at least on modeling one or more unmodeled first errors associated with a blood analyte measurement process used by the physiologic parameter sensor; compensate for at least a portion of the one or more unmodeled first errors during non-sensor training mode operation of the physiologic parameter sensor for collection of blood analyte data; collect second data generated by the medicant delivery device when in a medicant delivery device training mode; generate a medicant delivery device operational model, the medicant delivery device model based at least on modeling one or more unmodeled second errors associated with a medicant dosing calculation process used by the medicant delivery device; and correct or compensate for the one or more unmodeled second errors during non- sensor training mode operation of the medicant delivery device for calculation of at least medicant dosage data” of claim 31 and
“a storage apparatus in data communication with the data processing apparatus, the storage apparatus comprising a computer program which is configured to, when executed by the data processing apparatus, cause the medicant dosing apparatus to: (i) cause operation of the medicant delivery device in a medicant delivery device training mode; (ii) based at least in part on the operation of the medicant delivery device in the training mode, cause generation of a medicant delivery device error correction operational model, the generation of the medicant delivery device error correction operational model comprising a dynamic determination of which of a plurality of candidate parameters that relate to physiologic data measurable by the physiologic parameter sensor apparatus should be used, the dynamic determination based at least on a machine learning algorithm selected from the group consisting of: (a) Decision Tree, (b) Random Forest, (c) Naive Bayes classification, (d) support vector machines (SVM), (e) Gradient Boosting, and (f) AdaBoost; and (iii) subsequent to generation of the medicant delivery device error correction operational model, cause operation of the medicant delivery device in an operational mode, the operational mode comprising: receipt of physiologic parameter signal data generated by the physiologic parameter sensor apparatus; and utilization of the physiologic parameter signal data and the medicant delivery device error correction operational model so as to generate a prediction of one or more error sources associated with the medicant delivery device, and to correct or compensate for the predicted one or more error sources” of claim 31. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY LEGETTE-THOMPSON whose telephone number is (571)270-7078. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783